Citation Nr: 0013178	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  95-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
infertility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to July 
1989.

In a rating decision of March 1990, the Regional Office (RO) 
denied entitlement to service connection for infertility.  
The veteran voiced no disagreement with that determination, 
which has now become final.

Since the time of the March 1990 rating decision denying 
entitlement to service connection for infertility, the 
veteran has submitted additional evidence in an attempt to 
reopen his claim.  The RO found that such evidence was 
neither new nor material, and the current appeal ensued.

The Board of Veterans' Appeals (Board) observes that, in a 
Statement of the Case issued in April 1997, the RO took for 
consideration the issue of whether there was clear and 
unmistakable error in the March 9, 1990, rating decision 
denying service connection for infertility.  However, based 
upon a review of the record, it does not appear that the 
veteran ever perfected his appeal as to that particular 
issue.  Inasmuch as that issue has not been developed or 
certified for appellate review, it is not for consideration 
at this time.


FINDINGS OF FACT

1.  In a rating decision of March 1990, the RO denied 
entitlement to service connection for infertility.

2.  Evidence submitted since the time of the RO's March 1990 
decision denying entitlement to service connection for 
infertility does not bear directly or substantially upon the 
issue at hand, is duplicative and/or cumulative, and it is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for infertility in March 1990 is not new 
and material.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.156(a) (1999).

2.  The decision of the RO in March 1990 denying the 
veteran's claim for service connection for infertility is 
final, and the claim is not reopened.  38 U.S.C.A. §§ 1110, 
1131, 7105 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  In a rating decision in March 1990, the 
RO denied entitlement to service connection for infertility, 
essentially on the basis that there was "no medical evidence" 
of that condition.

In correspondence of January 1994, the veteran sought to 
reopen his previously denied claim for entitlement to service 
connection for infertility.

In February 1994, there were received copies of various 
treatment records of the veteran and his former spouse 
covering the period from January 1966 to May 1973.  A number 
of those records were on file in the veteran's claims folder 
at the time of the March 1990 rating decision which initially 
denied service connection for infertility.

In correspondence of February 1994, the Chief of Urology 
Services at a service medical facility wrote that the veteran 
had first been seen in the urology clinic in December 1991 
for prostatism.  At that time, it was noted that the 
veteran's past history revealed treatment with silver nitrate 
for urethral bleeding while on active duty "many years ago."  
Reportedly, at that time, the veteran received a diagnosis of 
urethral stricture.  The veteran's current complaints 
consisted of a slow stream, hesitancy, and an inability to 
completely empty the bladder.  Accordingly, the veteran 
underwent cystoscopic examination in January 1992 and again 
in January 1994.  Both examinations revealed stable pan-
urethral narrowing of about 17 Fr in caliber (the normal 
urethral caliber in males being about 24 Fr).

A Department of Veterans Affairs (VA) record of 
hospitalization dated in March 1995 reflected a history of 
urethral stricture.

In a statement of April 1995, a VA physician wrote that he 
had reviewed the veteran's records, and talked with him 
regarding his claim for urethral stricture and infertility 
relating to an intra-urethral installation of silver nitrate.  
A review of the veteran's records showed that a urethral 
stricture was noted on initial cystoscopy prior to silver 
nitrate installation.  Semen analyses were present in the 
record, and revealed varying numbers of sperm present.  The 
motility and abnormal forms (of sperm) in almost all of the 
reports were felt to be the cause of the veteran's 
infertility, and unrelated to the single installation of 0.5 
% silver nitrate.  In the opinion of the VA physician, there 
was "no medical evidence" to substantiate the connection 
(between the installation of silver nitrate and urethral 
stricture/infertility).

In correspondence of June 1995, the veteran's spouse wrote 
that the veteran suffered from "all the problems normally 
associated with prostatitis, that is, bladder discomfort, 
occasional loss of sexual function, frequent urination, 
etc."  The veteran's spouse additionally commented that she 
did not know of any reason why she and the veteran had not 
been able to have a child together.

A report of urology consultation reflects that the veteran 
was seen in February 1996 with a provisional diagnosis of 
urethral stricture.  The veteran complained of a weak, split 
urinary stream, as well as a feeling of incomplete emptying 
of the bladder, and nocturia "20 to 30 times."  The veteran 
stated that he had undergone cystoscopy on three occasions, 
and had been told that he had an urethral stricture.  
Reportedly, there was a history of hematuria as a teenager.  
According to the veteran, while in service, he had 
experienced difficulty with the passage of a cystoscope 
during cystoscopy, and later underwent urethral dilation, 
accompanied by treatments with silver nitrate.  The veteran 
stated that he had been married on three occasions with no 
children.  He indicated that he felt that ejaculation was 
incomplete and that previous sperm counts had revealed low 
motility and abnormal forms.  Complaints included voiding 1 
to 2 times an hour without urgency or precipitancy.  On 
examination, the veteran's penis was normal, as were his 
testes.  Both epididymides were slightly indurated, though 
with no palpable varicocele.  The prostate gland was within 
normal limits, with secretions showing 5-8 white blood cells 
per HPF.  The clinical impression at the time of the 
veteran's initial visit was of possible urethral stricture; 
subfertility by history; irritable bladder syndrome; and 
sexual dysfunction of an occasional ejaculation.

In mid-March 1996, the veteran underwent cystoscopy, at which 
time an urethrogram indicated a stricture at the bulb of the 
membranous urethra.  Additionally noted was evidence of small 
tract posterior to the urethra, with an apparent Copper's 
duct opening in the posterior urethra.  Just proximal to that 
opening was a dense urethral stricture.  This urethral 
stricture was dilated with filiform passed by way of the 
cystoscope and followers.  A cystoscopy was then performed 
which showed a normal bladder and bladder distention, with no 
evidence of interstitial cystitis.

In April 1996, provisional diagnoses were infertility--low 
volume; and stricture.  It was noted that the veteran should 
undergo a urine flow study and semen analysis.

A VA operative report dated in June 1996 reflects a 
preoperative diagnosis of urethral stricture.  The veteran 
underwent cystoscopy and urethral dilation, with placement of 
a Foley catheter.  Noted at the time was that the veteran had 
undergone past cystoscopy, and experienced problems with 
stricture.  Reportedly, he had previously been dilated, and a 
previous attempt at cystoscopy in clinic had been 
unsuccessful.  The veteran reportedly also had infertility, 
with an aperture in the midline of the bulbous urethra which 
showed the appearance, in the opinion of the examiner, of a 
Copper's gland duct.

In mid-May 1998, the veteran underwent examination by a board 
of two VA urologists.  At the time examination, it was noted 
that two volumes of the veteran's claims folder were 
available, but that a review of those volumes showed that 
they went back only "to 1984."  Also not available were 
military clinical treatment records from the veteran's spouse 
covering the period from 1971 to 1973.

Reportedly, medical records and an interview with the veteran 
disclosed that, in 1966, it was recommended that he undergo 
urologic evaluation due to gross hematuria which had 
apparently become evident while participating in athletics in 
high school.  The veteran stated that his initial cystoscopy 
examination was "very traumatic" and that he had experienced 
hematuria thereafter, resulting in the installation of silver 
nitrate in order help "heal the trauma" imposed by the use of 
instrumentation.  According to the veteran, he had 
experienced some difficulty with urination since that time.

The veteran stated that he was "apparently infertile."  He 
reported that, while he had impregnated a girl in high 
school, he had not been able to bring about conception since 
that time.  The veteran had been married three times, and 
each of his wives had had children by other spouses, but not 
by him.  He further reported that he had undergone multiple 
semen evaluations many years ago, but none of these reports 
were available.  One semen evaluation performed in 1995 
showed a sperm count of borderline low at 27 million per 
cubic milliliter, with 50 percent of the sperm active.  
Apparently, the veteran had undergone no subsequent semen 
evaluations.  According to the veteran, he experienced some 
difficulty in maintaining an erection, but was able to 
ejaculate, even though sometimes this was incomplete, perhaps 
indicating "some degree of retrograde ejaculation."  The 
veteran stated that he had experienced no testicular 
abnormality or symptoms referable to the scrotal contents.

On physical examination, the veteran's abdomen was soft, 
without tenderness, masses, or demonstrable organs.  There 
was no CVA tenderness on either side, and the femoral pulses 
were good and equal bilaterally.  The veteran's genitalia 
showed a normal "circumscribed" penis.  The scrotum and its 
contents were normal, with the testes normal in size, shape, 
and consistency bilaterally.  Rectal examination revealed a 
normal perineum and anal area, as well as normal sphincter 
tone, with no intrinsic rectal masses.  The prostate gland 
was 1+ enlarged, with benign induration and no nodularity or 
fixation.  There was no evidence of a mass or thickening in 
the area of the proximal urethra just distal to the prostate, 
and no indication of suburethral diverticulum or other 
abnormalities.

Following examination, it was noted that a "final impression" 
could not be rendered prior to the completion of certain 
laboratory tests.  While at present, the veteran might have 
"suboptimal fertility," there was no indication that either 
the instrumentation of the urethra or the installation of 
silver nitrate within the urethra had any etiologic effect 
upon the veteran's fertility.  At present, he did ejaculate, 
and the ejaculate contained sperm, indicating no obstruction 
in the ejaculatory system.

In an addendum to the aforementioned VA genitourinary 
examination in September 1999, it was noted that additional 
claims file records had been reviewed, and that records 
dating back to the veteran's first entrance into service and 
subsequent examinations through the seventies were examined.  
A review of those records reportedly indicated that the 
veteran had undergone urologic evaluation for hematuria in 
January 1966.  The veteran had apparently been in service 
only since November 1965, but, when evaluated in 1966, 
already had significant proximal urethral stricturing, which 
was thought to be the cause of his hematuria "because of some 
secondary granulation tissue in this area."  The veteran had 
undergone urethral dilation at that time, as well as the 
installation of a quarter percent silver nitrate into the 
urethra in order to cauterize the granulation tissues.  This 
was reportedly a routine procedure, and represented a "very 
mild solution" of silver nitrate.  According to the examiner, 
this procedure had been used routinely "for years" to 
cauterize lightly the surface irritability in the urethra and 
bladder.  There was no indication that this treatment had an 
adverse effect on the veteran's urethral stricture, and he 
continued to be able to ejaculate.  Reportedly, this 
indicated that the veteran did not have any obstruction in 
the ejaculatory mechanism or ducts secondary to any urologic 
treatment he underwent while in service.  The clinical 
impression was that there was "no indication" that the 
veteran had a blockage or obstruction in the ducts or any 
problem with ejaculation.

In December 1999, the veteran once again underwent a 
cystoscopic procedure for urethral stricture.  The 
postoperative diagnoses were (1) urethral stricture and (2) 
benign prostatic hypertrophy, with false passage.

In a February 2000 hearing, the veteran testified that a 
procedure done in 1966, while he was in flight school, 
resulted in infertility.  It was argued that the 1966 
procedure created an unnatural passage for semen and sperm 
and left him incapable of fathering children.  It was 
contended that at the time of the 1966 procedure, the veteran 
was asymptomatic and was not been treated for urethral 
stricture, and that the veteran's urethral stricture was 
probably also due to the 1966 procedure.  The veteran 
presented two sets of pictures, reportedly taken in 1997 and 
1999, which showed a false passage.  He also presented 
records of the December 1999 cystoscopic procedure.

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 1991 & Supp. 1999).  

Generally, for a service-connection claim to be well grounded 
a claimant must submit evidence of each of the following:  
(1) Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc) (citing 
Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), cert. denied sub nom.  
Epps v. West, 524 U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 2d 
718 (1998) (mem.)).

Once entitlement to service connection for a given disorder 
has been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 1999).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).

When an appellant seeks to reopen a previously denied claim, 
a 3-step analysis must be performed.  Winters v. West, 12 
Vet. App. 203 (1999); Elkins v. West 12 Vet. App. 209 (1999).  
First, it must be determined whether new and material 
evidence has been presented pursuant to the provisions of 
38 C.F.R. § 3.156(a) (1999).  Second, if new and material 
evidence is presented, the case must be reopened, and, 
immediately upon reopening, the Secretary must determine 
whether, based on the evidence, and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to the provisions of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).  Third, if the claim is well grounded, the Secretary 
may evaluate its merits after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991 & Supp. 1999) 
has been fulfilled.

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1999).  In addition, new evidence may be found to be 
material if it provides "a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its rating decision."  
Hodge at 1363.  In determining whether new and material 
evidence has been submitted, the evidence is generally 
presumed to be credible.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis.  At the time of the RO decision in March 1990, it 
was noted that the veteran had been hospitalized during 
service in January 1966 with a history of four episodes of 
hematuria in the past four years.  At that time, he had been 
found to have a urethral stricture which was dilated, 
resulting in resolution of the problem over the next several 
months.  On VA examination in November 1989, following the 
veteran's discharge from service, the veteran gave a history 
of infertility, but stated that his sex life was intact.  A 
genitourinary evaluation conducted at that time was within 
normal limits.  Based on such evidence, the RO, in the 
decision of March 1990, denied service connection for 
infertility "as there was no medical evidence of this 
condition."

As noted above, where entitlement to service connection has 
been previously denied, new and material evidence must be 
submitted to reopen the  claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Inasmuch as the stated reason for March 
1990 denial was that there was no medical evidence 
establishing that the veteran did in fact suffer from 
infertility, the additional evidence, to be considered 
material, must at a minimum contain medical evidence of 
current infertility.

Evidence received since the time of the RO's March 1990 
decision, while in certain respects "new" in the sense that 
it was not previously of record, is not material.  In that 
regard, recently submitted evidence includes the veteran's 
testimony regarding his infertility and medical records which 
note a "history" of infertility and a provisional diagnosis 
of infertility.  However, the additional evidence fails to 
document the present existence of infertility.  Indeed, 
following a recent VA genitourinary examination in March 
1998, a board of two urologists commented that, while the 
veteran might have "suboptimal fertility," there was no 
indication that either the prior instrumentation of the 
veteran's urethra or the installation of silver nitrate had 
had any etiologic effect upon the veteran's fertility.  
Moreover, in an addendum to that examination dated in 
September 1999, the board of urologists once again commented 
that there was "no indication" that the veteran's treatment 
with silver nitrate had had any adverse effect upon his 
urethral stricture, and that, in fact, he continued to be 
able to ejaculate, indicating that he did not have any 
obstruction of the ejaculatory mechanism or ducts secondary 
to urologic treatment in service.

In reaching this determination, the Board has given due 
consideration to the veteran's testimony given at the time of 
various RO hearings in June 1995 and March 1996, and at a 
hearing before a member of the Board in February 2000.  Such 
testimony, however, is regrettably not material inasmuch as 
his lay statements are not competent to establish that he 
suffers from infertility.  He does not possess the medical 
expertise that would be necessary to diagnosis infertility or 
to link such a disorder to any incident of his military 
service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(lay persons are not competent to offer medical opinions).  A 
lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
noted above, the most recent medical evidence that addresses 
the question of whether or not the veteran is infertile 
clearly reflects that he is not.  Unsupported by medical 
evidence, the veteran's personal belief, however sincere, 
cannot be substituted for a medical diagnosis of infertility, 
which is needed to reopen the veteran's claim of entitlement 
to service connection for this condition.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Grottveit, supra.


ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim for service connection for infertility, 
the appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

